COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 GREGORIO ARRIAGA,                                               No. 08-08-00097-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                          Criminal District Court No. 1
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20070D02376)
                                                 §

                                  MEMORANDUM OPINION

       Gregorio Arriaga appeals his conviction for possession of more than 50 but less than 2,000

pounds of marihuana. Appellant entered a plea of guilty before a jury. The jury found Appellant

guilty and assessed punishment at imprisonment for a term of eight years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       The record reflects that the trial court admonished Appellant of the consequences of his guilty

plea pursuant to Article 26.13 of the Texas Code of Criminal Procedure. Based upon the record
before us, the guilty plea appears to have been freely and voluntarily made by Appellant. We have

carefully reviewed the record and counsel’s brief, and agree that the appeal is wholly frivolous and

without merit. Further, we find nothing in the record that might arguably support the appeal. The

judgment is affirmed.


July 15, 2009
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)